internal_revenue_service national_office technical_advice_memorandum date tam-116464-98 index uil number control no number release date district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend decedent tin spouse child child son-in-law family_trust friend state issues under the terms of decedent’s will and revocable_trust are estate_taxes to be equitably apportioned under state law or are the estate_taxes to be paid from the residuary probate_estate without apportionment does sec_2206 of the internal_revenue_code require that decedent’s irrevocable insurance_trust reimburse the probate_estate for any federal_estate_taxes paid that are attributable to insurance proceeds included in the gross_estate tam-116464-98 does sec_2207b prior to amendment by the taxpayer_relief_act_of_1997 require that decedent’s revocable family_trust reimburse the probate_estate for any federal_estate_taxes paid that are attributable to the inclusion of the value of the trust corpus in the gross_estate conclusions decedent’s will directs that estate_taxes are to be paid from the residue of the estate and further directs that in no event shall estate_taxes be apportioned to any person holding any interest in the taxable_estate accordingly under decedent’s will and revocable_trust the federal_estate_taxes are payable from the probate_estate without apportionment and before distribution from the estate to the revocable_trust the terms of decedent’s will waive the right of reimbursement under sec_2206 accordingly decedent’s probate_estate is not entitled to reimbursement from the insurance_trust the value of the corpus of the revocable family_trust is includible in decedent’s gross_estate under sec_2036 and his will does not waive the right of reimbursement by specific reference to sec_2207b accordingly the estate is entitled to be reimbursed from the trust property for the proportionate share of the estate_tax attributable to the inclusion of the value of the trust corpus in the gross_estate facts decedent died on date survived by spouse and seven children on date decedent executed his will and also established a revocable_trust family_trust article of the will provides that the personal representative of the estate shall pay out of the residue of the estate decedent’s debts medical_expenses funeral and burial expenses and the expenses relating to the administration the estate both probate and nonprobate article is entitled payment of death taxes and states as follows i also direct the personal representative to pay out of the residue of my estate all inheritance estate succession and transfer_taxes imposed by any domestic or foreign law on account of my death or because of the transfer disposition or distribution of any property deemed a part of my taxable_estate at my death whether or not the property with respect to tam-116464-98 which a particular tax is due is part of my probate_estate article is entitled direction against apportionment of death taxes and states as follows in no event shall any inheritance estate succession or transfer_taxes except generation- skipping taxes imposed by chapter and any additional estate_tax imposed by sec_2032a of the internal_revenue_code imposed by any domestic or foreign law by reason of my death or because of the transfer disposition or distribution of any property deemed a part of my taxable_estate at my death be apportioned to or among any person or persons holding any interest in or entitled to receive any item or items included in my taxable_estate provided however it is my desire that if a right of contribution is provided for with respect to any terminal interest property included in my gross_estate in accordance with the provisions of sec_2044 of the internal_revenue_code or to the extent that the assets of my probate_estate are sufficient or the trustees under the trust agreement of even date herewith by and between decedent as the grantor and spouse child child and son- in-law as the trustees which trust is in full force and effect on the date hereof pay such taxes or reimburse the personal representative therefor from the trust estate of such trust that the personal representative not recover the amount of any estate_taxes attributable to terminable_interest property included in my gross_estate in accordance with the provisions of sec_2207a of the internal_revenue_code or its counterpart under any state’s estate_tax law that permits an estate_tax_marital_deduction for qualified_terminable_interest_property article provides that the personal representative or the trustees under the trust agreement effective date family_trust are authorized to make an election under sec_2056 of the internal_revenue_code to have the assets of spouse’s marital trust discussed below treated as qualified_terminable_interest_property article provides that the residue of decedent’s estate is to be paid to the trustees of family_trust and is to be held managed administered and distributed according to the terms conditions and provisions of the trust agreement including any amendments made before decedent’s death regardless of whether made before or after the execution of the will tam-116464-98 decedent also executed family_trust on date paragraph of family_trust provides decedent with the power to amend or revoke the family_trust paragraph directs the trustee to pay the trust’s net_income to decedent during his life paragraph provides that upon his death the trust shall be administered under the terms provided in article sec_3 and of the trust agreement paragraph of the trust provides that the trustees may pay out of the trust estate or reimburse the personal representative of decedent’s estate for decedent’s debts the expenses of decedent’s last illness funeral and burial and the expenses of administration of decedent’s estate both probate and nonprobate and the expenses of any ancillary administration as the trustees in their discretion may deem necessary or advisable taking into consideration any other assets available for such purposes and the liquidity of such other assets paragraph is entitled payment of death taxes and states as follows the trustees may pay out of the trust estate or reimburse the personal representative of the decedent’s estate for such of the inheritance estate succession and transfer_taxes including any interest and penalties concerning any such tax but excluding any generation-skipping taxes imposed by chapter and any additional estate_tax imposed by sec_2032a of the internal_revenue_code imposed by any domestic or foreign law on account of the decedent’s death or because of the transfer disposition or distribution of any property deemed a part of the decedent’s taxable_estate at the decedent’s death as the trustees in the trustees’ discretion may deem necessary or advisable taking into consideration any other assets available for such purposes and the liquidity of such other assets follows paragraph is entitled source of payments and states as no payments made pursuant to paragraph sec_3_1 or sec_3_2 shall be borne by or paid out of either the income from or the principal of that portion of the trust estate allocated to and distributed pursuant to paragraph sec_4 or to the greatest extent possible of this trust agreement such payments including taxes shall not be apportioned to or among any person or persons holding any interest in or entitled to receive any item or items included in the decedent’s taxable_estate provided however that tam-116464-98 the trustees shall recover from the decedent’s estate the amount of any estate_taxes attributable to terminable_interest property includible in the decedent’s gross_estate in accordance with the provisions of sec_2207a of the internal_revenue_code or its counterpart under any state’s estate_tax law that permits an estate_tax_marital_deduction for qualified_terminable_interest_property notwithstanding any provision herein to the contrary no assets received by the trustees which unless expended in making any payment authorized or directed by paragraph or would be exempt from federal estate_tax shall be expended in making any such payment paragraph provides that the trustees shall distribute dollar_figure to each brother and sister of decedent and to decedent’s friend friend paragraph provides that if spouse survives decedent the balance of the trust estate shall be distributed as follows the trustees are to set_aside an amount that when added to the value of all interests in property included in the decedent’s taxable_estate will equal the largest taxable_estate on which no federal estate_tax is payable after taking into account the unified_credit allowable under sec_2010 and the credit for the state death_tax under sec_2011 the amount set_aside is to be distributed to the decedent’s children and issue in accordance with the provisions of paragraph of the trust an amount equal to the decedent’s remaining generation skipping tax exemption gst_exemption is to be held in the spouse qualified_terminable_interest_property marital trust qualified_property marital trust to be administered under the provisions of paragraph of the trust the balance of the trust estate is to be held in the spouse right of withdrawal marital trust right of withdrawal marital trust to be administered under the provisions of paragraph of the trust under paragraph with respect to the qualified_property marital trust spouse is to receive all the trust income payable in annual or more frequent installments in addition the trustees may pay to or expend for the benefit of spouse such sum or sums from the principal of the trust as the trustees in the trustees' discretion may deem advisable upon the death of spouse the trust corpus is to be distributed to trusts for the benefit of decedent’s children and issue tam-116464-98 under paragraph a the executor is authorized to make an election under sec_2056 with respect to the qualified_property marital trust sec_4 further provides that it is decedent’s purpose and intention to obtain the federal estate_tax_marital_deduction allowable under the provisions of the internal_revenue_code with respect to the qualified_property marital trust created under article and all questions relating thereto shall be resolved accordingly under paragraph the right of withdrawal marital trust is to be administered as follows under paragraph any interest in the trust that is disclaimed by spouse shall be distributed to decedent's issue made under the terms of paragraph and administered and distributed as a separate share thereunder as though it had originally constituted a part thereof under during spouse’s life the trustees is to pay to spouse all of trust's net_income from the date of decedent’s death in annual or more frequent installments the trustee is to pay to or expend for the benefit of spouse from the principal of the trust as spouse may direct in writing from time to time spouse need not account to any person or court for any sum or sums so distributed on spouse’s death the corpus of the trust is to be distributed pursuant to spouse’s exercise of a general_power_of_appointment in addition to the property held in decedent’s probate_estate and revocable_trust decedent had also created a_trust on date that was funded with an existing insurance_policy on his life because decedent transferred the policy to the trust within three years of his death the proceeds of the policy were included in his gross_estate under sec_2035 on the form_706 filed by the estate an election was made to treat the qualified_property marital trust as qualified_terminable_interest_property under sec_2056 law and analysis issue sec_2001imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate except as limited by sec_2056 is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse tam-116464-98 sec_2056 provides that in determining for purposes of sec_2056 the value of any interest in property passing to the surviving_spouse for which a deduction is allowed under sec_2056 there is to be taken into account the effect which the tax imposed by sec_2001 or any estate succession legacy or inheritance_tax has on the net value of the interest passing to surviving_spouse in 317_us_95 the united_states supreme court held that the applicable state law as to the devolution of property at death should govern the ultimate impact of the federal tax on the respective beneficiaries the applicable rules of the state apply if the will or other governing instrument has no tax payment directions but directions in the governing instrument may provide for the burden of tax_payments to be apportioned otherwise in estate of lewis v commissioner tcmemo_1995_168 the decedent’s will provided for specific devises of real_property to her children and further provided that the residue of her estate was to be paid to a revocable_trust created during her lifetime the will also provided that any inheritance legacy succession or estate_taxes and duties shall be paid out of the residue of my estate without apportionment and with no right of reimbursement from any recipient of any such property the revocable_trust provided that at decedent’s death the trustee was to establish a marital trust that was to be funded with the minimum amount necessary to reduce the estate_tax to zero taking into account all available credits the balance passed to a family_trust the revocable_trust also provided the trustee with the discretionary authority to pay or advance to the executor of the estate amounts for expenses including death taxes resulting from the decedent’s death however any amount_paid or advanced was to be paid from the income or principal of the family_trust even if the tax was attributable to the marital trust or to any other_property qualifying for the marital_deduction the issue before the court was whether the estate_tax should be paid from the residue of the probate_estate or apportioned to the family_trust as provided in the revocable_trust the estate argued that the decedent’s testamentary documents were ambiguous because the provisions in the will directing that all estate_taxes are to be paid from the residuary_estate conflicted with the revocable_trust provisions relating to the marital trust and the provisions directing that only the family_trust could be used to pay estate_taxes the court concluded that the tax payment clause in the will unambiguously directed that the estate_taxes are to be paid from the residue of the estate without apportionment the court noted that the trust provisions that tam-116464-98 referred to the maximum marital_deduction and gave the trustee the discretion to pay estate_taxes did not override the clear language of the will in estate of miller v commissioner tcmemo_1998_416 the court reached a similar conclusion but see 151_f3d_1201 th cir under applicable state law unless the will or other governing instrument provide otherwise the estate_tax shall be apportioned among all persons interested in the estate the apportionment is to be made in the proportion that the value of the interest of each person’s interest in the estate bears to the total value of the interests of all persons interested in the estate however assets passing to the surviving_spouse or charity that do not generate any estate_tax are relieved from payment of a portion of the tax if the decedent’s will or other written instrument directs a different method for apportioning the estate_tax burden the method described in the will or other written instrument controls however under state law the statutory equitable_apportionment rules can only be waived by clear and unambiguous direction in the instrument the estate argues that the estate_taxes should be equitably apportioned under the terms of the instruments and state law in this case decedent executed his will and revocable_trust approximately two months before his death as in estate of lewis decedent’s will explicitly provides in article and that all estate_taxes imposed on any property deemed a part of decedent’s taxable_estate are to be paid from the estate residue without apportionment paragraph sec_3_2 of the revocable_trust grants the trustee of the revocable_trust the discretion to pay estate_taxes out of the revocable_trust estate if this discretion is exercised then under paragraph the taxes cannot be paid from the marital trust however as the court found in the estate of lewis and estate of miller this discretionary authority granted to the trustee does not override the mandatory provision in the will that estate_taxes be paid from the residuary_estate without apportionment further if the trustee has the discretion to contribute or not contribute to the payment of taxes the marital_deduction would be reduced even if the trustee does not so contribute see revrul_79_14 1979_1_cb_309 the estate argues that the directive in article of the will that the estate_taxes be paid from the residue and not be apportioned applies only to estate_tax attributable to items of personalty that is the estate reads the clause as providing that estate_taxes may not be apportioned to persons holding any interest in or entitled to receive any item or items included in my taxable_estate emphasis added thus the directive against apportionment applies only to taxes generated tam-116464-98 by items ie personalty the estate argues that at the least the provision is ambiguous and is not an unambiguous direction against apportionment therefore the estate_taxes should be equitably apportioned under state law however we believe that the direction against apportionment applies to all taxes generated by the taxable_estate and exonerates from apportionment all persons holding any interest in or entitled to receive any items included in the taxable_estate indeed the remaining part of the sentence at issue continues on to discuss the payment of estate_taxes if sec_2044 property is included in the gross_estate thus the article clear direction against apportionment_of_taxes cannot be viewed as referencing only taxes generated by personalty items rather article clearly directs that all estate_taxes on any property included in the taxable_estate are to be paid out of the estate residue and the direction against apportionment contained in article clearly applies to those taxes referenced in article article is a clear directive and the estate’s strained reading of the provision should not be viewed as creating an ambiguity where none exists issue sec_2206 provides that unless the decedent directs otherwise in his will if any part of the gross_estate on which tax has been paid consists of proceeds of policies on the life of the decedent receivable by a beneficiary other than the executor the executor shall be entitled to recover from such beneficiary the portion of the total_tax paid as the proceeds of the policies bear to the taxable_estate in this case the proceeds of an insurance_policy on decedent’s life were included in the gross_estate for federal estate_tax purposes generally under sec_2206 the executor of decedent’s estate has the right to recover from the insurance beneficiary that portion of the estate_tax attributable to the proceeds in the gross_estate the amount that may be collected is the amount that bears the same relation to the total_tax paid as the proceeds included in the gross_estate and received by the beneficiary bear to the taxable_estate stephens maxfield lind and calfe federal estate_and_gift_taxation however the statute does not apply if the decedent directs to the contrary in his will in this case article of decedent’s will directs the personal representative to pay out of the residue of his estate all inheritance estate succession and transfer_taxes imposed by any domestic or foreign law on account of my death or because of the transfer disposition or tam-116464-98 distribution of any property deemed a part of my taxable_estate whether or not the property with respect to which a particular tax is due is part of my probate_estate emphasis added in addition article states that in no event shall any inheritance estate succession or transfer_taxes imposed by any domestic or foreign law by reason of my death or because of the transfer disposition or distribution of any property deemed a part of my taxable_estate at my death be apportioned to or among any person or persons holding any interest in or entitled to receive any item or items included in my taxable_estate as discussed above decedent’s will directs the executor to pay out of the residuary probate_estate all estate_taxes on any property that is part of his taxable_estate and further directs that estate_taxes should not be apportioned against persons entitled to receive any interest in the taxable_estate under these circumstances we conclude that the language in article and of the will is sufficient to waive the right of reimbursement under sec_2206 issue sec_2207b prior to amendment by the taxpayer relief act of provided that if any part of the gross_estate on which tax has been paid consists of the value of property included in the gross_estate by reason of sec_2036 the decedent’s estate shall be entitled to recover from the person receiving the property the amount that bears the same ratio to the total_tax under this chapter that has been paid as a the value of the property bears to b the taxable_estate sec_2207b shall not apply if the decedent otherwise directs in a provision of his will or revocable_trust specifically referring to sec_2207b sec_2207b was added to the code by p l f and is effective for transfers after date sec_2207b was amended by b of the taxpayer_relief_act_of_1997 to eliminate the requirement that the provision can be waived only by specific reference to sec_2207b the amendment is effective with respect to estates of decedents dying after date tam-116464-98 in this case decedent retained the right under paragraph of the family_trust to revoke the trust and in addition under paragraph retained the right to receive all of the trust income therefore the value of family_trust was includible in his gross_estate under sec_2036 for federal estate_tax purposes decedent did not waive the right of reimbursement under sec_2207b by specific reference to sec_2207b in his testamentary instrument we believe that sec_2207b obligates the trustee to pay the estate_tax generated by the trust therefore under sec_2207b the burden for payment of the estate_taxes generated by inclusion of the family_trust corpus in the gross_estate is to be bourne by the family_trust however we note that the family_trust is burdened only with the tax generated by inclusion in the taxable_estate of the assets held in the family_trust on the date of death under the terms of the family_trust the portion of the trust estate passing for the spouse’s benefit under paragraph sec_4 and is not to be burdened with the payment of these taxes under the terms of decedent’s will as discussed above all other estate_taxes not attributable to the assets held in the family_trust on the date of death eg the estate_tax generated by inclusion of the insurance proceeds paid to decedent’s insurance_trust is payable from the probate_estate residue caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
